UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7498


ERNEST FRANKLIN CLARK,

                     Petitioner - Appellant,

              v.

J.C. HOLLAND,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02073-FL)


Submitted: April 25, 2019                                          Decided: May 9, 2019


Before WILKINSON and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Franklin Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ernest Franklin Clark, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice for lack of jurisdiction.

We have reviewed the record and find no reversible error. Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district

court. Clark v. Holland, No. 5:18-hc-02073-FL (E.D.N.C. Nov. 30, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2